PER CURIAM:
Claimant Evelyn L. Shriver, a resident of Rivesville, West Virginia, was operating her automobile on West Virginia Route 17, when the vehicle struck a hole in the pavement and sustained damages. The incident occurred on or about April 22, 1992, when claimant was *182returning home after a two week trip to Michigan. The vehicle sustained damages to both of the left wheels. The cost of repairs to the claimants was $1,296.42; however, claimants maintain insurance on their automobile with a $100.00 deductible.
Claimant Evelyn L. Shriver testified that her automobile struck a large hole in the asphalt on West Virginia Route 17. She was driving between 30 and 35 miles per hour. The incident occurred between 9:00 and 9:30 p.m., and it was dark. She stated that there were several holes and that the holes ranged from six to eight inches in depth. She had not noticed any holes in the pavement prior to her trip to Michigan.
Dwayne Miller, the Marion County Assistant Supervisor for respondent, testified that there were pot holes on Route 17, and respondent was aware of these holes. Repairs had been made with cold mix, but respondent was unable to make permanent repairs until April 25, 1992, after claimant’s accident. Respondent did not place any signs in the area to indicate the condition of the pavement.
The Court is of the opinion that respondent had notice of the defective condition of Route 17, and was aware that coal trucks used this route causing the pavement to deteriorate. As the respondent failed to warn the traveling public of the condition of the pavement, respondent was negligent.
In accordance with the findings of fact and conclusions of law as stated herein above, the Court makes an award in the amount of $100.00 to claimants for the damages to their vehicle.
Award of $100.00.